            Case 1:18-cr-03989-WJ Document 33 Filed 01/24/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,
                                                               No.    18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

               Defendant.


       MOTION REQUESTING COMPLEX CASE STATUS FOR SPEEDY TRIAL
      PURPOSES AND TO SET ASIDE THE STANDARD DISCOVERY ORDER(S)

       Defendant, Allister Quintana, through his attorney Ray Twohig, moves that the

Court find this case complex for purposes of the Speedy Trial Act, 18 U.S.C. § 3161, et

seq., and set aside all standard discovery orders previously filed in this matter. In

support of this motion, the Defendant avers as follows:

       1.      On May 24, 2018, Mr. Quintana was charged in a criminal complaint with

Murder, then on May 25, 2018 he was brought before a U.S. Magistrate and advised of

the charge.

       2.      An order of detention pending trial was entered on May 29, 2018.

       3.      Four requests for continuance of Grand Jury Presentment were filed for

purposes of attempting to negotiate a resolution of the case (Docs. 12, 16, 18 and 23)

and granted. (Docs. 13, 17, 19 and 24)

       4.      On December 4, 2018, a grand jury sitting in the District of New Mexico

returned an indictment charging the defendant with murder. See Doc. 26. He entered a

                                             1
            Case 1:18-cr-03989-WJ Document 33 Filed 01/24/19 Page 2 of 5



plea of not guilty at his arraignment on December 13, 2018. (Doc. 29) The motions

deadline was set at January 2, 2019.

       5.       On December 13, 2018, Magistrate Judge Laura Fashing entered a

standard discovery order. See Doc. 30.

       6.       On December 14, 2018, this Court issued an order setting this matter for

jury trial on February 4, 2019. See Doc. 31. A motion to continue that trial is being filed

herewith.

       7.       Under the terms of the Speedy Trial Act, 18 U.S.C. § 3161 et seq., the trial

of a criminal case must commence within 70 days of the later of the filing of charges or

defendant's initial appearance, exclusive of excludable periods of delay. 18 U.S.C. §

3161(c)(1). In the absence of any excludable delays, the trial of the present case would

have to commence within 70 days from August 31, 2018, but there are excludable

delays as a result of the motions and orders entered in the case.

       8.       Review of the digital evidence can be a time-consuming and painstaking

process. Counsel has actively done so in consultation with his retained private

investigator.

       9.       In sum, the technical nature of the evidence against the defendants, and

the parties’ need to adequately consider and analyze the evidence, and, inter alia, the

sheer volume of discovery in this matter, render this case so unusual or so complex that

it is unreasonable to expect adequate preparation for pretrial proceedings or for the trial

itself within the time limits established by the Speedy Trial Act. See 18 U.S.C. §

3161(h)(7)(B)(ii). In addition, the facts make the case analysis complex. The


                                              2
          Case 1:18-cr-03989-WJ Document 33 Filed 01/24/19 Page 3 of 5



decomposed body of the deceased, later identified as Travis Howland, was discovered

on or about February 14, 2018 in a closet in Defendant’s residence which he shared

with several people at various times. . The deceased was nude and bound with

ligatures, and the report revealed evidence of significant injuries to various areas of the

body ranging from minor lacerations to deep lacerations from sharp objects, analysis of

which was complicated by the extent of decomposition. The cause of death has been

described in the autopsy report as “homicide by unspecified means.”

       10.    Promptly after discovery of the body a search warrant was obtained and

extensive evidence was seized and documented, including a number of swabs of blood

evidence, footprint casts, articles of clothing and there were extensive photographs

taken. Multiple interviews were done during the investigation and records were

examined. Several of the suspects as well as the victim were in custody in the Jicarilla

Detention Center during the months prior to the discovery of the body.

       11.    The investigation included seizures of cell phones with data extraction,

submission of specimens for DNA analysis, analysis of subpoenaed records of

telephone usage, review of Instagram records, and some forensic analysis of such

evidence. A significant amount of the DNA analysis has not yet been available, making

reconstruction of the crime scene difficult. The prosecution has brought several

witnesses into grand jury to testify, and their transcripts must be fully evaluated and

compared with the physical evidence.

       12.    Undersigned counsel was retained and entered his appearance on

September 19, 2018, replacing an assistant Federal Public Defender. The transition of

counsel and the necessity of working with the discovery which has been provided make

                                             3
          Case 1:18-cr-03989-WJ Document 33 Filed 01/24/19 Page 4 of 5



clear to counsel that a great deal more work by the defense is needed to address the

murder charge against him. There is another defendant who is also charged with this

murder, U.S. vs. Bettelyoun, No. 18-MJ-3427, and so the interrelationship between the

cases must be taken into account. The necessity for defense experts cannot yet be

determined, but the interpretation of evidence in this case is particularly challenging.

There have been some efforts to settle the case, but the defense has not sufficiently

investigated the case to be able to do so at this time due to its complexity and the

incompleteness of the available evidence.

       13.    Because a failure to grant this designation and the continuance would

likely result in a miscarriage of justice by, among other things, denying the defendant

adequate time to investigate and prepare his defense—Defendant Quintana moves this

Court to vacate the present deadlines and declare the case complex. The parties will

prepare a proposed scheduling order for the Court’s consideration.

       14.    The ends of justice served by setting this case for trial on a date beyond

the current trial setting of February 4, 2019 outweigh the best interest of the public and

the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

       15.    The United States concurs in this motion.

       WHEREFORE Defendant moves that the Court 1) find this case complex for

purposes of the Speedy Trial Act, 18 U.S.C. § 3161, et seq., 2) vacate the Standard

Discovery Order, 3) vacate the trial setting, and 4) order the United States and defense

counsel to confer for the purpose of setting a schedule for discovery and the filing of

pretrial motions, hearings upon such motions, and for trial.


                                             4
         Case 1:18-cr-03989-WJ Document 33 Filed 01/24/19 Page 5 of 5



                                          Respectfully submitted,


                                          /s/ Ray Twohig
                                          ________________________
                                          Ray Twohig
                                          Attorney for Defendant
                                          8998 Rio Grande, Blvd., N.W.
                                          Albuquerque, NM 87114
                                          Phone: 505/898-0400


I hereby certify that on the 24th
day of January, 2019, I filed the
foregoing electronically through
the CM/ECF system, which caused
the following parties or counsel
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing

/s/ Ray Twohig
_______________________
Ray Twohig




                                      5
